         Case 1:12-cv-00456-DAR Document 226 Filed 11/19/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
___________________________________________
                                             )
JOHN N. XEREAS                               )
                                             )
       Plaintiff,                            )
                                             )  Case No. 12-456
v.                                           )
                                             )
MARJORIE A. HEISS, et al.,                   )
                                             )
       Defendants                            )
_______________________________ ___________)




               DEFENDANTS’ MOTION TO CORRECT MINUTE ENTRY
                           OF NOVEMBER 19, 2018.


        On November 19, 2018, the Court entered a Minute entry that stated that they jury in the

above captioned case entered a Verdict against Defense on all Defendants’ remaining counter

claims. In fact, the jury returned a verdict in favor of the Defense on the Defendants’ conversion

counterclaim. Defendants respectfully request that the Minute Entry be revised to reflect this

fact.



                                                    Respectfully submitted,



                                                     _/s/______________________
                                                     William T. O’Neil
                                                     Bar No. 426107
                                                     THE O’NEIL GROUP LLC
                                                     1629 K Street, N.W.
                                                     Washington, DC 20006
                                                     Telephone (202) 684-7140
                                                     Facsimile ((202) 517-9179
                                                     woneil@oneilgroupllc.com




                                                1
          Case 1:12-cv-00456-DAR Document 226 Filed 11/19/18 Page 2 of 2



                                          CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above Defendants Motion to Correct the Court’s Minute

Entryy of November 19, 2018 was served on November 19, 2018, by ecf and email on counsel of record noted

below:


                          W. Todd Miller, Esq.
                          Baker & Miller PLLC
                          2401 Pennsylvania Ave, NW
                          Suite 300
                          Washington, D.C. 20037
                          Attorney for John Xereas

                          Tony C. Richa, Esq.
                          Richa Law Group, P.C.
                          4800 Hampden Lane
                          Suite 200
                          Bethesda, MD 20814
                          Attorney for John Xereas


                                                              _/s/__________________
                                                              William T. O’Neil




                                                         2
